Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 1 of 48 PageID 1392




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 CHARLES JENKINS,

        Petitioner,

 v.                                                Case No. 8:18-cv-1643-MSS-AAS

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 _______________________________/

                                         ORDER

        Jenkins petitions for the writ of habeas corpus under 28 U.S.C. § 2254 challenging

 his state court conviction for sexual battery, for which he is serving a life sentence. After

 reviewing the petition (Doc. 1), the response and appendix (Doc. 9), and the reply (Doc.

 13), the COURT ORDERS that the petition is DENIED.

                            PROCEDURAL BACKGROUND

        A jury found Jenkins guilty of lewd and lascivious battery on a minor, K.F. (Doc.

 9-2 at 417–18), and a second jury in a separate trial found Jenkins guilty of sexual battery

 on a minor, A.B. (Doc. 9-3 at 2–3) The trial court sentenced Jenkins to life for the sexual

 battery conviction and a consecutive 15 years for the lewd and lascivious battery conviction.

 (Docs. 9-2 at 420–23 and 9-3 at 5–8) In a consolidated appeal, the state appellate court

 affirmed. (Doc. 9-3 at 29, 61) The post-conviction court denied relief without an evidentiary

 hearing (Doc. 9-3 at 209–26), and the state appellate court affirmed. (Doc. 9-3 at 399)

        Jenkins’s timely federal petition followed. In the petition, the claims concern

 Jenkins’s conviction for sexual battery on A.B. only. (Doc. 1 at 4–15)



                                              1
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 2 of 48 PageID 1393




                                                 FACTS 1

        A.B. testified at the sexual battery trial as follows. Jenkins lived with A.B., A.B.’s

 mother, and A.B.’s brother. A.B.’s mother dated Jenkins whom A.B. called “Dad.” When

 A.B. was 10 years old, Jenkins and A.B. stayed home while A.B.’s mother went to the

 doctor. Jenkins told A.B. to remove her dress. Jenkins took off his own pants and placed his

 penis in A.B.’s “pocketbook.” A.B. referred to her vagina as her “pocketbook.” Jenkins told

 A.B. not to tell anyone because Jenkins would go to prison and authorities would take A.B.

 away from her mother.

        On cross-examination, A.B. testified that Jenkins disciplined her, required her to

 complete chores around the home, and frequently fought with her mother. Jenkins’s fights

 with A.B.’s mother upset A.B. A.B. was happier before Jenkins moved in with her family.

 A.B. first called Jenkins a rapist during a fight between her mother and Jenkins. Police came

 to her home that night. A.B. did not immediately tell police about the sexual battery because

 she was scared. A.B. told police that she had seen Jenkins naked in the kitchen in the middle

 of the night and the next day Jenkins asked her if she wanted to touch his penis. A.B. told

 Jenkins no and left to go to school. A.B. denied that Jenkins had touched her.

        A detective testified that A.B. disclosed the sexual battery two months later. The

 detective arranged for a physical exam for A.B. But a medical examiner testified that she

 would not normally find forensic evidence of sexual abuse 72 hours after the abuse occurs.

        The prosecutor introduced evidence that Jenkins abused A.B.’s cousin, K.F., as

 similar fact evidence of other crimes, wrongs, or acts. § 90.404(2), Fla. Stat. K.F. testified

 that she spent the night at A.B.’s home. K.F. and A.B. slept in the same room. Jenkins came


        1
            The factual summary derives from the briefs on direct appeal and trial transcripts.


                                                     2
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 3 of 48 PageID 1394




 into the room, pulled down K.F.’s pants, and placed his penis in her vagina. A partial DNA

 profile from vaginal swabs from K.F. and a full DNA profile from K.F.’s underwear

 matched Jenkin’s DNA.

       The defense presented a case-in-chief. A.B.’s mother testified that, the night when

 K.F. spent the night, A.B.’s mother and Jenkins loudly argued about something unrelated

 to the sexual battery. A.B.’s mother called the police. Before police arrived, Jenkins told

 A.B.’s mother that she was going to jail. A.B. responded that Jenkins was going to jail for

 molesting her. When police arrived, A.B.’s mother reported A.B.’s accusation to police.

                               STANDARDS OF REVIEW

 AEDPA

       Because Jenkins filed his federal petition after the enactment of the Antiterrorism

 and Effective Death Penalty Act, AEDPA governs his claims. Lindh v. Murphy, 521 U.S.

 320, 327 (1997). AEDPA amended 28 U.S.C. § 2254(d) to require:

              An application for a writ of habeas corpus on behalf of a person
              in custody pursuant to the judgment of a State court shall not
              be granted with respect to any claim that was adjudicated on
              the merits in State court proceedings unless the adjudication of
              the claim —

                     (1)    resulted in a decision that was contrary to,
                            or involved an unreasonable application
                            of, clearly established Federal law, as
                            determined by the Supreme Court of the
                            United States; or

                     (2)    resulted in a decision that was based on an
                            unreasonable determination of the facts in
                            light of the evidence presented in the State
                            court proceeding.

       A decision is “contrary to” clearly established federal law “if the state court arrives

 at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law


                                              3
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 4 of 48 PageID 1395




 or if the state court decides a case differently than [the U.S. Supreme Court] has on a set of

 materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). A

 decision involves an unreasonable application of clearly established federal law “if the state

 court identifies the correct governing legal principle from [the U.S. Supreme Court’s]

 decisions but unreasonably applies that principle to the facts of the prisoner’s case.” 529

 U.S. at 413. Clearly established federal law refers to the holding of an opinion by the U.S.

 Supreme Court at the time of the relevant state court decision. 529 U.S. at 412.

        “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 694

 (2002). An unreasonable application is “different from an incorrect one.” 535 U.S. at 694.

 Even clear error is not enough. Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017). A federal

 petitioner must show that the state court’s ruling was “so lacking in justification that there

 was an error well understood and comprehended in existing law beyond any possibility of

 fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

 Ineffective Assistance of Counsel

        Jenkins asserts ineffective assistance of counsel — a difficult claim to sustain.

 Strickland v. Washington, 466 U.S. 668, 687 (1984) explains:

               First, the defendant must show that counsel’s performance was
               deficient. This requires showing that counsel made errors so
               serious that counsel was not functioning as the “counsel”
               guaranteed the defendant by the Sixth Amendment. Second,
               the defendant must show that the deficient performance
               prejudiced the defense. This requires showing that counsel’s
               errors were so serious as to deprive the defendant of a fair trial,
               a trial whose result is reliable.




                                               4
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 5 of 48 PageID 1396




 “There is no reason for a court . . . to address both components of the inquiry if the defendant

 makes an insufficient showing on one.” 466 U.S. at 697. “[C]ounsel is strongly presumed

 to have rendered adequate assistance and made all significant decisions in the exercise of

 reasonable professional judgment.” 466 U.S. at 690. “[A] court deciding an actual

 ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct on the

 facts of the particular case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

         “An error by counsel, even if professionally unreasonable, does not warrant setting

 aside the judgment of a criminal proceeding if the error had no effect on the judgment.”

 Strickland, 466 U.S. at 691. To demonstrate prejudice, the defendant must show “a

 reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.” 466 U.S. at 691. A reasonable probability is a

 “probability sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

        Strickland cautions that “strategic choices made after thorough investigation of law

 and facts relevant to plausible options are virtually unchallengeable.” Strickland, 466 U.S. at

 690–91. A defendant cannot meet his burden by showing that the avenue chosen by counsel

 was unsuccessful. White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Because the

 standards under Strickland and AEDPA are both highly deferential, “when the two apply in

 tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105. “Given the double deference due,

 it is a ‘rare case in which an ineffective assistance of counsel claim that was denied on the

 merits in state court is found to merit relief in a federal habeas proceeding.’” Nance v.

 Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303 (11th Cir. 2019) (citation omitted).

        The state appellate court affirmed in an unexplained decision the post-conviction

 court’s order denying Jenkins’s ineffective assistance of counsel claims. (Doc. 9-3 at 399) A



                                                5
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 6 of 48 PageID 1397




 federal court “‘look[s] through’ the unexplained decision to the last related state-court

 decision that does provide a relevant rationale [and] presume[s] that the unexplained

 decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

        Because the post-conviction court recognized that Strickland governed the claims

 (Doc. 9-3 at 210), Jenkins cannot meet the “contrary to” test in Section 2254(d). Jenkins

 instead must show that the state court either unreasonably applied Strickland or

 unreasonably determined a fact.

                                        DISCUSSION

 Ground One

        Jenkins asserts that trial counsel was ineffective for not interviewing and presenting

 testimony by A.B.’s aunt, Kristina Boyd. (Doc. 1 at 4–5) The post-conviction court denied

 the claim as follows (Doc. 9-3 at 210–12) (state court record citations omitted):

               The Defendant alleges that counsel was ineffective for failing to
               investigate Kristina Boyd as a potential witness. The Florida
               Supreme Court set forth a four-part test that a defendant must
               meet when asserting a claim for ineffective assistance of counsel
               for failing to call, interview, or investigate a witness. Nelson v.
               State, 875 So. 2d 579 (Fla. 2004). The Nelson test requires a
               defendant to allege (1) the identity of the prospective witness;
               (2) the substance of the witness’s testimony; (3) an explanation
               of how the omission of this evidence prejudiced the outcome of
               trial; and (4) an assertion that the witness was available to
               testify. Id. A defendant must also allege that he advised counsel
               of the existence of such a witness, and that such a witness was
               available. Prieto v. State, 708 So. 2d 647, 649 (Fla. 2d DCA
               1998).

               The Defendant claims that he advised counsel of Kristina Boyd
               and that she was available to testify. The Defendant alleges that
               Kristina Boyd would have testified that she took care of the
               victim during times that she wasn’t in school and that the
               Defendant was never left alone with the victim. In addition, the
               Defendant contends that Kristina Boyd would testify that the
               victim made similar allegations of sexual abuse against her


                                               6
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 7 of 48 PageID 1398




               mother’s prior boyfriend and that that was the reason the victim
               stayed with Kristina Boyd. The Defendant states that this
               testimony would have created reasonable doubt in the minds of
               the jury as to the victim’s credibility and the result of the
               proceedings would have been different.

               The Defendant’s claim that counsel failed to locate this witness
               is refuted by the record. The Court held a colloquy with the
               Defendant about his desire to testify. During the colloquy, the
               Court asked the Defendant if he had asked his attorney to
               “locate any witnesses to testify in this case that have not been
               located and will not be here.” The Defendant responded “no,
               sir.” Therefore, the Defendant’s claim that he asked counsel to
               locate this witness and that she failed to do so is refuted by the
               record.

               Further, the victim testified that she lived at home with her
               mother, brother, and the Defendant. Counsel argued during
               opening statements that the Defendant lived with Barbara
               Boyd, the victim’s mother, and the victim. Barbara Boyd also
               testified that she lived with her daughter and the Defendant.
               The victim’s cousin testified that she spent the night at Barbara
               Boyd’s house, and that the victim, Barbara Boyd, and the
               Defendant were present. Officer Carter testified that he was
               dispatched to Barbara Boyd’s residence for a domestic
               disturbance and that Barbara Boyd’s daughter and niece were
               present. Therefore, the Defendant’s claim that the victim did
               not live or stay with Barbara Boyd when she was not in school
               is refuted by the record.

               In addition, the Defendant is not entitled to relief on this ground
               because the alleged testimony of Kristina Boyd relating to the
               victim’s prior allegations would not have been admissible. See
               § 90.801, Fla. Stat. (2010); Pantoja v. State, 59 So. 3d 1092, 1097
               (Fla. 2011) (holding that sections 90.610, 90.608(2), and
               90.405(2) do not permit impeachment of a witness with
               evidence of prior accusations of molestation by the victim that
               were either false or that did not result in a criminal conviction).
               For the aforementioned reasons, this claim is denied.

        Because Jenkins failed to come forward with an affidavit or sworn testimony to show

 that Kristina Boyd would have testified in the manner that he contends, his claim is

 speculative. Sullivan v. DeLoach, 459 F.3d 1097, 1109 (11th Cir. 2006) (“This prejudice burden




                                               7
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 8 of 48 PageID 1399




 is heavy where the petitioner alleges ineffective assistance in failing to call a witness because

 ‘often allegations of what a witness would have testified to are largely speculative.’”) (citations

 omitted); Buckelew v. United States, 575 F.2d 515, 521 (5th Cir. 1978) (“[C]omplaints of

 uncalled witnesses are not favored, because the presentation of testimonial evidence is a

 matter of trial strategy and because allegations of what a witness would have testified are

 largely speculative.”); United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) (footnotes

 omitted) (“[E]vidence about the testimony of a putative witness must generally be presented

 in the form of actual testimony by the witness or on affidavit. A defendant cannot simply state

 that the testimony would have been favorable; self-serving speculation will not sustain an

 ineffective assistance claim.”).

        Even so, at the end of the prosecution’s case the trial court conducted a colloquy

 with Jenkins as follows (Doc. 9-3 at 315–16):

                [Court:]               Okay. Now, Mr. Jenkins, have you asked
                                       your attorney to locate any witnesses to
                                       testify in this case that have not been
                                       located and will not be here?

                [Jenkins:]             No, sir.

        Whether testimony concerning A.B.’s accusations of sexual abuse against her

 mother’s ex-boyfriend was admissible is an issue of state law, and a state court’s

 determination of state law receives deference in federal court. Machin v. Wainwright, 758

 F.2d 1431, 1433 (11th Cir. 1985) (“The federal courts must defer to a state court’s

 interpretation of its own rules of evidence and procedure.”). Because (1) A.B.’s alleged

 accusations were against her mother’s ex-boyfriend — not Jenkins, (2) the accusations did

 not result in a criminal conviction, and (3) A.B.’s character was not an essential element of

 the charge or a defense (Doc. 9-3 at 187–88), the trial court would have excluded the


                                                  8
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 9 of 48 PageID 1400




 accusations. Pantoja, 59 So. 3d at 1096–98. Because the trial court would have excluded

 testimony by Kristina Boyd about the prior accusations, trial counsel was not ineffective.

 Pinkney v. Sec’y, Dep’t Corrs., 876 F.3d 1290, 1297 (11th Cir. 2017) (“[A]n attorney will not

 be held to have performed deficiently for failing to perform a futile act, one that would not

 have gotten his client any relief.”).

        Also in his Rule 3.850 motion, Jenkins alleged that Kristina Boyd would have

 testified that: “[S]he kept her niece A.B.[,] her sister’s then minor child[,] because the minor

 child A.B. and her brother had made similar allegations of sexual abuse against their

 mother’s ex-boyfriend and after their mother [ ] got rid of the ex-boyfriend she asked her

 [sister] to keep the child victim which she did to assure the child’s safety.” (Doc. 9-3 at 187)

 Jenkins further alleged that Kristina Boyd would have testified: “[B]etween the alleged dates

 the child A.B. was not left alone with me[,] the mother[’s] then live-in boyfriend, and that

 she was never told of any sexual abuse to her by me.” (Doc. 9-3 at 187–88)

        At trial, A.B. testified that she lived with her mother, her brother, and Jenkins and

 called Jenkins “Dad.” (Doc. 9-2 at 641–42, 647) A.B.’s mother testified that Jenkins lived

 with her for about a year. (Doc. 9-2 at 781) K.F. testified that she spent the night at A.B.’s

 home and, she and A.B. slept in A.B.’s room. (Doc. 9-2 at 672–73, 677) A police officer

 dispatched to A.B.’s home for a report of a domestic battery testified that A.B.’s mother and

 “her daughter and niece” were at the home. (Doc. 9-2 at 765) Even if Kristina Boyd had

 testified that A.B. lived with her, Jenkins fails to show that the outcome at trial would have

 changed. Thus, the state court did not unreasonably apply Strickland. Strickland, 466 U.S. at

 694.

        Ground One is denied.




                                                9
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 10 of 48 PageID 1401




 Ground Two

        Jenkins asserts that trial counsel was ineffective for not investigating and presenting

 a defense that A.B. fabricated the accusations of sexual abuse. (Doc. 1 at 6) Jenkins contends

 that he and A.B.’s mother loudly argued about their relationship and he told A.B.’s mother

 that he was leaving her. (Doc. 1 at 6) During the physical fight, A.B.’s mother and A.B.

 began to scream and accuse Jenkins of raping A.B. (Doc. 1 at 6) Jenkins asserts that trial

 counsel neither investigated nor asked A.B.’s mother about these events. (Doc. 1 at 6) The

 post-conviction court denied the claim as follows (Doc. 9-3 at 212) (state court record

 citations omitted):

               The Defendant claims that he was denied effective assistance of
               counsel because counsel failed to pursue a fabrication defense.
               The Defendant alleges that he told the victim’s mother that he
               was leaving her and that during this altercation the victim’s
               mother told him that she was “gonna call the police and put
               you’re a*s in jail. I’m going to tell them you raped my
               daughter!” The Defendant maintains that following this
               statement, the victim made the accusation that the Defendant
               raped her. The Defendant states that had counsel pursued this
               line of defense, it would have revealed the motives for the false
               charges against him and that the jury would have returned a
               verdict of not guilty.

               The Defendant fails to establish that counsel was deficient
               because counsel did pursue a fabrication defense at trial.
               Counsel argued that the victim did not like the Defendant
               because he was strict, made her do chores, and fought
               frequently with the victim’s mother. Counsel also elicited
               testimony from the victim that she did not want her mother to
               have another boyfriend. Counsel used the victim’s testimony to
               argue that the victim fabricated these allegations against the
               Defendant. Therefore, counsel did pursue a fabrication defense.

               Moreover, the Defendant fails to establish that he suffered
               prejudice. The record reflects that the victim told her mother
               that the Defendant raped her while an altercation was occurring
               between her mother and the Defendant. Based on the evidence
               presented to the jury, the jury was able to evaluate the


                                              10
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 11 of 48 PageID 1402




               credibility of the victim’s testimony and the reasonableness of
               her allegations in light of the timeline of the investigation and
               the testimony and credibility of the other witnesses, and found
               her testimony credible. Thus, the Defendant fails to establish
               that he suffered prejudice. For the aforementioned reasons, this
               claim is denied.

        On cross-examination, trial counsel elicited testimony from A.B. that supported a

 fabrication defense. A.B. testified that her mother and Jenkins frequently fought, and the

 fighting upset her. (Doc. 9-2 at 653) When Jenkins moved into A.B.’s home, A.B. did not

 want her mother to have another boyfriend. (Doc. 9-2 at 653) Jenkins enforced rules in the

 home and bossed A.B. and her brother around, which angered A.B. (Doc. 9-2 at 653)

 Jenkins required A.B. and her brother to wash dishes, massage his back and feet, clean their

 bedrooms, and rake leaves in the yard. (Doc. 9-2 at 653–55) If A.B. or her brother caused

 trouble, Jenkins required them to stand in the corner. (Doc. 9-2 at 654–55) A.B. admitted

 that she was happier when Jenkins did not live in her home. (Doc. 9-2 at 655) Jenkins was

 strict when A.B. misbehaved. (Doc. 9-2 at 666–67)

        Also, trial counsel called A.B.’s mother as a defense witness and elicited testimony

 that supported a fabrication defense. A.B.’s mother testified the she called the police because

 she and Jenkins were fighting. (Doc. 9-2 at 780) A.B.’s mother and Jenkins fought over

 something unrelated to the sexual abuse. (Doc. 9-2 at 780) While A.B.’s mother and Jenkins

 waited for police to arrive, Jenkins told A.B.’s mother that she was going to jail in front of

 A.B. (Doc. 9-2 at 780–81) A.B. responded, “No, you’re not going to jail. He is, for molesting

 me.” (Doc. 9-2 at 781) When police arrived, A.B.’s mother told police about A.B.’s

 accusation. (Doc. 9-2 at 781) In closing argument, trial counsel argued that testimony by

 A.B. and her mother proved that A.B. had a motive to fabricate her accusations and

 therefore was not credible. (Doc. 9-2 at 794–97, 802–03)


                                               11
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 12 of 48 PageID 1403




        Because trial counsel presented evidence in support of a fabrication defense and

 argued that defense in closing argument, the record refutes Jenkin’s claim, and the state

 court did not unreasonably deny the claim.

        Ground Two is denied.

 Ground Three

        Jenkins asserts that trial counsel was ineffective for not requesting funds from the

 trial court to retain an expert witness to testify that children under duress may lie for

 attention from adults and other family members. (Doc. 1 at 7–8) The post-conviction court

 denied the claim as follows (Doc. 9-3 at 212–14) (state court record citations omitted):

               The Defendant alleges that he was denied effective assistance
               because counsel failed to obtain an expert witness. The
               Defendant claims that he told counsel to interview an expert
               witness to testify as to the psychological and physical evidence
               in sexual assault cases. The Defendant argues that an expert
               would have aided in cross-examination and would have
               explained to the jury that children under duress make false
               claims for attention from adults and family members. The
               Defendant maintains that had counsel sought funds for a
               defense expert, this testimony would have supported his theory
               of defense and explained to the jury a reason for the lack of
               physical evidence. The Defendant contends that the outcome of
               the proceedings would have been different.

               As noted above, the Nelson test requires a defendant to allege
               (1) the identity of the prospective witness; (2) the substance of
               the witness’s testimony; (3) an explanation of how the omission
               of this evidence prejudiced the outcome of trial; and (4) an
               assertion that the witness was available to testify. The Court
               notes a distinction for when a defendant claims counsel failed
               to call an expert witness. When alleging that counsel should
               have called an expert witness, a defendant does not need to
               name a specific expert or allege that the expert was available to
               testify. See State v. Lucas, 183 So. 3d 1027 (Fla. 2016); see also
               Terrell v. State, 9 So. 3d 1284 (Fla. 4th DCA 2009). Nevertheless,
               even though there is “no authority requiring the defendant to
               provide the name of a particular expert,” the Defendant must
               assert the expert’s field of expertise. Terrell, 9 So. 3d at 1284.


                                              12
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 13 of 48 PageID 1404




             Furthermore, the Defendant must still set forth the substance of
             the prospective witness’[s] testimony and explain how the
             omission of the testimony prejudiced the outcome of the trial.
             Terrell, 9 So. 3d at 1284; see Barthel, 882 So. 2d at 1055 (citing
             Nelson, 875 So. 2d at 583–84).

             As an initial matter, the Defendant’s claim that counsel failed
             to locate this witness is refuted by the record. The Court held a
             colloquy with the Defendant about his desire to testify. During
             the colloquy, the Court asked the Defendant if he had asked his
             attorney to “locate any witnesses to testify in this case that have
             not been located and will not be here.” The Defendant
             responded “no, sir.” Therefore, the Defendant’s claim that he
             asked counsel to locate this witness and that counsel failed to
             do so is refuted by the record.

             Further, to the extent the Defendant is arguing that an expert
             would have testified that the victim was not credible or
             fabricated the allegations, this testimony would not have been
             allowed. See Rhue v. State, 693 So. 2d 567 (Fla. 2d DCA 1996);
             Tumblin v. State, 29 So. 3d 1093, 1101 (Fla. 2010) (“[A]llowing
             one witness to offer a personal view on the credibility of a fellow
             witness is an invasion of the province of the jury to determine a
             witness’s credibility.”); Acosta v. State, 798 So. 2d 809, 810 (Fla.
             4th DCA 2001) (“It is clearly error for one witness to testify as
             to the credibility of another witness.”).

             In addition, as to the Defendant’s claim that an expert would
             have provided the jury with an explanation as to why there was
             no physical evidence of abuse of the victim, this issue was
             presented to the jury during trial. Multiple witnesses testified as
             to the lack of physical evidence. In addition, counsel effectively
             argued that the lack of evidence supported the defense’s
             position that the victim fabricated the allegations because she
             did not like the Defendant. Therefore, testimony from an expert
             reiterating the same conclusion would be cumulative.

             Lastly, the Defendant’s claim that an expert would have
             testified that children under duress falsify testimony and make
             false statements for attention from adults and family members
             and that this testimony would have caused the jury to return a
             not guilty verdict is vague and conclusory. Griffin, 866 So. 2d at
             9. It is also speculative. Speculative claims cannot form the
             basis for post-conviction relief. See Spencer v. State, 842 So. 2d
             52, 63 (Fla. 2003). For the aforementioned reasons, this claim
             is denied.


                                             13
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 14 of 48 PageID 1405




        Jenkins failed to come forward with an affidavit or sworn testimony to show that an

 expert would have testified in the manner that he contends and, consequently, his claim is

 speculative. Sullivan, 459 F.3d at 1109; Buckelew, 575 F.2d 515, 521. Even so, at the end of

 the prosecution’s case the trial court conducted a colloquy with Jenkins and Jenkins denied

 that trial counsel was unable to locate a witness whom Jenkins wanted to testify at trial.

 (Doc. 9-3 at 315–16)

        Whether the trial court would have allowed an expert to testify that A.B. fabricated

 the accusations for attention from her family members is an issue of state law, and a state

 court’s determination of state law receives deference in federal court. Machin, 758 F.2d at

 1433. The trial court would have excluded the expert’s opinion on the victim’s credibility.

 Feller v. State, 637 So. 2d 911, 915 (Fla. 1994) (“An expert may not directly vouch for the

 truthfulness or credibility of a witness.”); State v. Townsend, 635 So. 2d 949, 958 (Fla. 1994)

 (“It is well established, however, that an expert is prohibited from commenting to the

 fact-finder as to the truthfulness or credibility of a witness’s statements in general.”).

 Because the trial court would have excluded the expert’s testimony, trial counsel was not

 ineffective for failing to present that testimony. Pinkney, 876 F.3d at 1297.

        Also, A.B. testified that she did not immediately report the sexual abuse to police

 because Jenkins told her that he would go to prison and authorities would separate her from

 her mother. (Doc. 9-2 at 650) A sex crimes investigator testified that he spoke with A.B. on

 December 13, 2009, first learned about Jenkins’s sexual abuse of A.B. on February 25, 2010

 and arranged for a physical examination of A.B. on March 12, 2010. (Doc. 9-2 at 717–23)

 The investigator did not expect the examination to reveal physical evidence of sexual battery

 because A.B. did not immediately report the abuse. (Doc. 9-2 at 726) Also, a medical


                                               14
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 15 of 48 PageID 1406




 examiner for the child protection team testified that an examination would not reveal

 forensic evidence of sexual abuse on a victim who reported the abuse two or three weeks

 after it occurred. (Doc. 9-2 at 696)

        In closing argument, trial counsel argued that lack of physical evidence of the sexual

 battery supported reasonable doubt (Doc. 9-2 at 801):

               [Counsel:]               I also wanted to point out, again, that
                                        there was an exam set up for [A.B.], and
                                        she wasn’t taken to that. It ended up the
                                        victim advocate had to take her to the
                                        exam, and, obviously, because of the late
                                        reporting, there was no physical evidence,
                                        and that was explained.

                                        So, ladies and gentlemen, again, I just ask
                                        you just to keep your eye on what the State
                                        proved in these allegations. That’s what
                                        he’s here on trial for today, and that’s
                                        what the State has the burden of proving
                                        to you beyond a reasonable doubt that that
                                        incident occurred.

        Because trial counsel argued that lack of physical evidence supported reasonable

 doubt even without testimony by a defense expert, the state court did not unreasonably

 apply Strickland. Parker v. Allen, 565 F.3d 1258, 1283 (11th Cir. 2009).

        Ground Three is denied.

 Ground Four

        Jenkins asserts that trial counsel was ineffective for misadvising him not to testify at

 trial. (Doc. 1 at 9) The post-conviction court denied the claim as follows (Doc. 9-3 at

 214–18) (state court record citations omitted):

               The Defendant states that counsel rendered ineffective
               assistance by failing to properly advise him of his right to testify.
               Specifically, the Defendant alleges that he informed counsel
               prior to trial that he wanted to testify. The Defendant alleges


                                                 15
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 16 of 48 PageID 1407




             that counsel advised him not to testify because “the state would
             believe the child victim over me anyways” and that his prior
             convictions would be brought out before the jury. The
             Defendant argues that counsel never informed him that it was
             his final decision whether he wanted to testify or not. The
             Defendant states that he would have testified that he never
             touched the victim inappropriately, never spent time alone with
             her, and would detail the events about an altercation between
             the Defendant and the victim’s mother that he claims spurred
             the accusations against him. The Defendant indicates that he
             would have testified that the victim’s mother, Barbara Boyd,
             told him that the victim previously made allegations against her
             prior boyfriend and that she did not believe her because she was
             a liar. The Defendant contends that if he had testified, the jury
             would have acquitted him of the charges.

             When evaluating a claim of erroneous advice not to testify, the
             court must: (1) determine whether the defendant voluntarily
             agreed with counsel not to take the stand; and (2) determine
             whether counsel’s advice to the defendant, even if voluntarily
             followed, was nevertheless deficient because no reasonable
             attorney would have discouraged the defendant from testifying.
             Simon v. State, 47 So. 3d 883, 885 (Fla. 3d DCA 2010) (citing
             Lott v. State, 931 So. 2d 807, 819 (Fla. 2006)). If it cannot be
             determined from the face of the record whether counsel’s advice
             was reasonable, an evidentiary hearing is necessary. Id.

             The Court finds that this claim is without merit. First, the
             record reflects that the Defendant’s decision not to testify was
             made voluntarily. The Court conducted the following colloquy
             with the Defendant:

             [Court:]             All right. Mr. Jenkins, sir, you
                                  understand, as a criminal Defendant, you
                                  have a constitutional right to remain
                                  silent? Do you understand that?

             [Jenkins:]           Yes, sir.

             [Court:]             And if you decide not to testify, the Court
                                  will instruct the jury that the fact that you
                                  do not testify is not to be considered by
                                  them in any way whatsoever in their
                                  deliberations. You understand that?

             [Jenkins:]           Yes, sir.


                                              16
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 17 of 48 PageID 1408




             [Court:]         All right. Now if you want to testify, you
                              can certainly do that. If you testify, the
                              Court will instruct the jury that your
                              testimony is to be considered like the
                              testimony of any other witness. Do you
                              understand that?

             [Jenkins:]       Yes, sir.

             [Court:]         If you testify, the State attorney will, of
                              course, be entitled to cross-examine you.
                              The State will ask you if you have ever
                              been convicted of a felony or a crime of
                              dishonesty, and if so, how many times
                              have you been so convicted? Do you
                              understand that?

             [Jenkins:]       Yes, sir.

             [Court:]         Now, how many felony convictions or
                              convictions of crime of dishonesty does
                              the State have certified copies of?

             [Prosecutor:]    Nine, your Honor.

             [Court:]         Nine? Okay. Mr. Jenkins, have you had
                              an opportunity to review those judgment
                              [and] sentences and ascertain if they are
                              your convictions?

             [Jenkins:]       Yes, sir.

             [Court:]         Okay. Are those your convictions?

             [Jenkins:]       Yes, sir.

             [Court:]         All right. Sir, if you decide that you want
                              to testify and if you — and if the State
                              cross-examines you and asks you if you’ve
                              ever been convicted of a felony or a crime
                              of dishonesty, as long as you answer nine
                              — which I think both sides are agreeing is
                              the amount of your prior number of
                              convictions — as long as you answer nine,
                              the State cannot ask you about the nature


                                          17
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 18 of 48 PageID 1409




                              of any prior convictions. You understand
                              that, sir?

             [Jenkins:]       Yes, sir.

             [Court:]         Now, your right to remain silent belongs
                              to you and not to anyone else including
                              your attorney. Now, of course, you’re
                              well-advised to take the advice and
                              counsel of your attorney into strong
                              consideration, but in the final analysis, the
                              final decision is up to you. Do you
                              understand that, sir?

             [Jenkins:]       Yes, sir.

             [Court:]         Have you discussed with your attorney
                              whether you want to testify in this case or
                              not testify?

             [Jenkins:]       No sir, I haven’t discussed that yet.

             [Court:]         Do you want some time to talk to her
                              now?

             [Jenkins:]       Yes, sir.

             [Court:]         All right. Fine. Let’s take about a
                              ten-minute recess, and we’ll come right
                              back to this. Mr. Jenkins, you can talk to
                              her now. We’ll see where we stand in ten
                              minutes. Okay?

             ...

             [Court:]         Mr. Jenkins, would you stand up again,
                              please, sir? Have you had an adequate
                              opportunity to discuss with your attorney
                              the issue of whether you want to testify or
                              not?

             [Jenkins:]       Yes, sir.

             [Court:]         All right. Have you made a decision in
                              that regard?




                                          18
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 19 of 48 PageID 1410




             [Jenkins:]           Yes, sir.

             [Court:]             Okay, sir. What is your decision? You
                                  want to testify or you want to not testify?

             [Jenkins:]           I do not wish to testify.

             [Court:]             All right. Sir, and that — you’re making
                                  that decision voluntarily? No one is
                                  forcing you to make that decision?

             [Jenkins:]           Yes, sir, voluntarily.

             [Court:]             Okay. Now, Mr. Jenkins, have you asked
                                  your attorney to locate any witnesses to
                                  testify in this case that have not been
                                  located and will not be here?

             [Jenkins:]           No, sir.

             [Court:]             Do you have any questions?

             [Jenkins:]           Not at this time, sir.

             [Court:]             Okay. Thank you. Well, one other thing.
                                  Mr. Jenkins, has anyone told you how to
                                  answer these questions?

             [Jenkins:]           No, sir.

             [Court:]             All right. Thank you, Mr. Jenkins. You
                                  may sit down.

             The Defendant’s sworn testimony on the record reflects the
             voluntariness of his decision not to testify.

             This Court must now turn to the second point of inquiry and
             determine whether counsel’s advice to the Defendant not to
             testify was nonetheless deficient, meaning that “no reasonable
             attorney would have discouraged [the Defendant] from
             testifying.” See Simon, 47 So. 3d at 885 (quoting Lott, 931 So. 2d
             at 819). Here, it is apparent from the record that counsel’s
             advice was not deficient. The Defendant had an extensive
             criminal record. Had he testified, as he now claims he would
             have, the State would have been able to impeach him with the
             fact that he had previously been convicted of nine felonies. See


                                              19
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 20 of 48 PageID 1411




             § 90.610, Fla. Stat. Thus, the jury would have found out that
             the Defendant had a lengthy criminal record.

             In addition, the Defendant’s alleged testimony regarding what
             Barbara Boyd told him about the victim would not have been
             admissible. See § 90.801, Fla. Stat. (2010); Pantoja v. State, 59
             So. 3d 1092, 1097 (Fla. 2011) (holding that sections 90.610,
             90.608(2), and 90.405(2) do not permit impeachment of a
             witness with evidence of prior accusations of molestation by the
             victim that were either false or that did not result in a criminal
             conviction).

             The Court recognizes that “[c]ounsel may be ineffective in
             advising [a] defendant not to testify at trial, where the
             defendant’s proposed testimony would have been the only
             evidence establishing a legally-recognized defense to the
             charges.” See Tafolla v. State, 162 So. 3d 1073, 1073 (Fla. 4th
             DCA 2015). However, the Defendant fails to establish that
             counsel was deficient because counsel used other evidence to
             pursue a fabrication defense at trial. Counsel argued that the
             victim did not like the Defendant because he was strict, made
             her do chores, and fought frequently with the victim’s mother.
             Counsel also elicited testimony from the victim that she did not
             want her mother to have another boyfriend. Counsel used the
             victim’s testimony to argue that the victim fabricated these
             allegations against the Defendant. Therefore, counsel was not
             deficient because there was additional evidence presented to
             pursue a fabrication defense.

             Moreover, counsel’s recommendation to the Defendant not to
             testify limited potentially damaging testimony from being
             elicited by the State. The record reflects that the victim testified
             that the Defendant lived with her, placed lotion on his penis,
             penetrated her vagina when her mother was not home, and
             threatened her not to tell anyone. Pursuant to the Williams rule1,
             the victim also testified that she observed the Defendant
             sexually assault her cousin while the victim’s mother was in the
             garage. The victim’s cousin testified that the Defendant
             sexually assaulted her by placing his penis in her vagina. DNA
             testing confirmed that the Defendant’s DNA was found on the
             victim’s cousin and corroborated her allegations. The Court
             instructed the parties numerous times that the Williams rule
             evidence was very limited and that it not become a feature of
             the trial. Notably, had the Defendant testified, his testimony
             could have opened the door to cross-examination concerning
             his prior sex offense against the Defendant’s cousin. See


                                             20
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 21 of 48 PageID 1412




               § 90.404(2), Fla. Stat. Considering the clear potential detriment
               and limited potential benefit, if any at all, of the Defendant’s
               testimony about his innocence, the Court cannot find that
               counsel’s general advice not to testify was unreasonable and
               certainly did not fall below a reasonable standard of
               representation. Therefore, it was reasonable for defense counsel
               to discourage the Defendant from testifying at trial given his
               prior felony convictions, asserted theory of defense, and
               potential detriment in testifying. See Simon, 47 So. 3d at 885
               (quoting Lott, 931 So. 2d at 819).
                      1
                          Williams v. State, 110 So. 2d 654 (Fla. 1959).

               Lastly, the record refutes the Defendant’s allegations of
               prejudice. Even if the Defendant had testified as he claims he
               would have, there is not a reasonable probability that the
               outcome of the trial would have been different. See Haliburton,
               691 So. 2d at 470. Counsel’s primary defense was fabrication.
               The Defendant alleges in his motion that had he testified that
               the victim fabricated the allegations because the Defendant
               threatened the victim’s mother that he would put her in jail, the
               jury would have acquitted him of the charges.2 However, the
               record reflects that counsel presented the defense of fabrication
               to the jury during opening statements, in her cross-examination
               of the victim, and again to the jury during closing arguments.
               Therefore, the Defendant was not prejudiced, because the jury
               considered the same fabrication defense the Defendant speaks
               of in the instant motion. Based on the foregoing, the
               Defendant’s claim is denied.
                      2
                         While the Court does not rely on this
                      information, the Court notes inconsistencies in
                      the Defendant’s claims. The Defendant argues
                      that the allegations against him were fabricated
                      because he told Barbara Boyd that he was leaving
                      her. Later in his motion, the Defendant alleges
                      that the allegations were fabricated because he
                      told her he was going to put her in jail.

        The post-conviction court accurately quoted the colloquy between the trial court and

 Jenkins about his decision to not testify. (Doc. 9-2 at 748–53) During the colloquy, Jenkins

 agreed that the prosecutor identified nine convictions that belonged to him. (Doc. 9-2 at

 749–50) Because the prosecutor would have impeached Jenkins with those convictions, trial


                                                21
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 22 of 48 PageID 1413




 counsel was not ineffective for advising him not to testify. § 90.610(1), Fla. Stat.; Spradling

 v. State, 211 So. 3d 1144, 1145 (Fla. 1st DCA 2017) (“If the witness admits to or testifies

 accurately to the number of convictions, the witness may not be questioned further

 regarding prior convictions, nor question[ed] as to the nature of the crimes.”). Preston v.

 Sec’y, Dep’t Corrs., 745 F. App’x 835, 838 (11th Cir. 2018) (“Preston’s counsel, therefore, did

 not give him any affirmative misadvice because he was correct that Preston’s criminal

 history could come out if he testified and, further, that the details of that history could come

 out if Preston opened the door.”).

        Whether Jenkins could have testified (1) about A.B.’s accusations against her

 mother’s ex-boyfriend and (2) that A.B.’s mother did not believe A.B. because A.B. was a

 liar is an issue of state law, and a state court’s determination of state law receives deference

 in federal court. Machin, 758 F.2d at 1433. The trial court would have excluded Jenkins’s

 testimony about both matters. Pantoja, 59 So. 3d at 1096–98. Jackson v. State, 301 So. 3d 477,

 480 (Fla. 1st DCA 2020) (“It is error to permit a witness to comment on the credibility of

 another witness because it is solely within the province of the jury to determine the

 credibility of witnesses.”); Gonzalez v. State, 871 So. 2d 1010, 1011 (Fla. 4th DCA 2004)

 (“Section 90.609, Florida Statutes (2002) permits a party to attack the credibility of a witness

 ‘by evidence in the form of reputation’ relating to truthfulness. . . . A person’s family is too

 narrow a segment of the community to be the source of reputation testimony under section

 90.609.”). Consequently, trial counsel was not ineffective for advising Jenkins not to testify.

 Pinkney, 876 F.3d at 1297.

        Jenkins contends that he would have further testified that he fought with A.B.’s

 mother just before A.B. accused him of the sexual battery. At trial, trial counsel called A.B.’s



                                               22
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 23 of 48 PageID 1414




 mother who testified that A.B. first accused Jenkins of sexual abuse when Jenkins

 threatened to send A.B.’s mother to jail during a fight. (Doc. 9-2 at 780–81) In closing

 argument, trial counsel argued that this testimony proved that A.B. had a motive to fabricate

 her accusations and therefore was not credible. (Doc. 9-2 at 794–97, 802–03) Because trial

 counsel presented a fabrication defense even without Jenkins’s testimony, trial counsel was

 not ineffective for advising Jenkins not to testify. Preston, 745 F. App’x at 838 (“[E]ven if

 counsel had misadvised Preston, he has not established — as he must — that there is no

 ‘reasonable argument’ that he did not suffer prejudice as a result. The facts that Preston says

 he would have testified to in order to support his claim of self-defense were largely

 duplicative of the balance of the evidence at trial.”).

        Jenkins contends that he would have further testified that he did not inappropriately

 touch A.B. and never spent time alone with A.B. If Jenkins denied inappropriately touching

 A.B., the prosecutor would have impeached Jenkins with testimony by K.F. about similar

 sexual abuse. Butler v. State, 842 So. 2d 817, 827 (Fla. 2003) (“When a defendant takes the

 stand, his credibility may be impeached in the same manner as any other witness. More

 specifically, impeachment may be through questioning concerning prior acts of misconduct

 in a situation where the defendant has testified on direct examination that he has not or

 would not participate in such misconduct.”) (citations omitted). K.F. testified that Jenkins

 placed his penis in her vagina. (Doc. 9-2 at 677–78) A.B. testified that she observed Jenkins

 abuse K.F. (Doc. 9-2 at 648) A full DNA profile from a swab on K.F.’s underwear and a

 partial DNA profile from a swab on K.F.’s vagina matched Jenkins’s DNA. (Doc. 9-2 at

 743–44) Because reasonable counsel would advise Jenkins to avoid impeachment with that

 unrebutted incriminating evidence for which Jenkins could produce no innocent




                                                23
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 24 of 48 PageID 1415




 explanation, the state court did not unreasonably apply Strickland. Fishbone v. Sec’y, Dep’t

 Corrs., 165 F. App’x 800, 802 (11th Cir. 2006) (“Because Defendant’s proposed testimony

 conflicted with that of two medical experts and would have exposed Defendant to

 damaging impeachment evidence, no reasonable possibility exists that the result of the

 proceedings would have differed if Defendant had testified.”).

        Ground Four is denied.

 Ground Five

        Jenkins asserts that trial counsel was ineffective for not objecting to testimony by the

 prosecution’s expert who improperly bolstered A.B. The post-conviction court denied the

 claim as follows (Doc. 9-3 at 218–19) (state court record citations omitted):

               The Defendant alleges that counsel rendered ineffective
               assistance by failing to object to the improper bolstering of the
               victim’s credibility by the State’s expert. Specifically, the
               Defendant states that the expert testified that while there was
               no physical evidence demonstrating a sexual assault, generally
               after an assault a victim’s body would return to its normal shape
               and show no sign of abuse or a tear. The Defendant maintains
               that this testimony was improper bolstering and that had
               counsel objected, the Defendant’s case would have been
               reversed on appeal.

               The Court notes that such an allegation is insufficient to
               establish prejudice pursuant to Strickland. When assessing
               prejudice in a claim of ineffective assistance of counsel for
               failing to preserve an issue for appeal, the relevant inquiry is
               with regard to the effect on the outcome of the trial, not the
               effect on appeal. Bradley v. State, 33 So. 3d 664, 683 n.20 (Fla.
               2010) (citing Strobridge v. State, 1 So. 3d 1240, 1242 (Fla. 4th
               DCA 2009)); see also Carratelli v. State, 961 So. 2d 312, 322–23
               (Fla. 2007). Accordingly, this claim was stricken and the
               Defendant was provided 60 days’ leave to amend. However, the
               Defendant has failed to amend this claim. Therefore, this claim
               is denied with prejudice. See Fla. R. Crim. P. 3.850(e); Spera v.
               State, 971 So. 2d 754, 761 (Fla. 2007); Almodovar v. State, 74 So.
               3d 1140, 1141 (Fla. 2d DCA 2011).



                                               24
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 25 of 48 PageID 1416




               In addition, even if the Court were to consider the Defendant’s
               claim, it is without merit. While Officer Sequiera and Ms.
               Nadkarni testified that they would not expect to find physical
               evidence of the abuse due to the victim’s late reporting of the
               assault, the witnesses did not testify that after an assault the
               victim’s body would return to its normal shape and show no
               sign of abuse or tear. Moreover, even if the witnesses testified
               to this information, this would not be improper bolstering but
               would be proper expert opinion testimony. See Oliver v. State,
               977 So. 2d 673, 677 (Fla. 5th DCA 2008). Based on the
               foregoing, this claim is denied.

        The post-conviction court’s dismissal of the claim for facial insufficiency is an

 adjudication on the merits owed deference under 28 U.S.C. § 2254(d). Boyd v. Comm’r, Ala.

 Dep’t Corrs., 697 F.3d 1320, 1331 (11th Cir. 2012) (quoting Borden v. Allen, 646 F.3d 785,

 812–13 (11th Cir. 2011)). After the post-conviction court dismissed the claim in Jenkins’s

 initial Rule 3.850 motion as facially deficient (Doc. 9-3 at 168), Jenkins asserted in his

 amended Rule 3.850 motion: “[T]he defendant[’]s case would have been reversed on direct

 appeal if properly preserved, for a new trial. It was not the act of reasonable competent

 counsel.” (Doc. 9-3 at 193) Because Jenkins failed to adequately allege prejudice, the state

 court did not unreasonably apply Strickland. Strickland, 466 U.S. at 694 (“The defendant must

 show that there is a reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different.”).

        At trial on direct examination, a medical examiner with the child protection team

 testified as follows (Doc. 9-2 at 696):

               [Prosecutor:]          Now, in your experience as a nurse with
                                      Help A Child, do you find it that — let’s
                                      say, for example, that a case is late
                                      reported by two to three weeks, maybe
                                      longer, would you do a SAVE exam in
                                      those particular cases? Is it common for
                                      you to find forensic evidence?




                                               25
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 26 of 48 PageID 1417




               [Witness:]             No. You don’t find any forensic evidence
                                      after about 72 hours.

        On redirect examination, a detective who investigated crimes against children

 testified as follows (Doc. 9-2 at 726):

               [Prosecutor:]          Now, you were asked about [A.B.’s]
                                      mother taking her to the doctor?

               [Detective:]           Yes.

               [Prosecutor:]          And then [A.B.] having a CARS exam?

               [Detective:]           Yes.

               [Prosecutor:]          And is it uncommon — well, this is a case
                                      — was this case reported right away?

               [Detective:]           No. It was late reported.

               [Prosecutor:]          Would you expect to find anything?

               [Detective:]           When it comes to actual physical
                                      evidence, no. It’s more to make sure that
                                      the child has no internal damage or
                                      anything like that. So it’s more to help a
                                      child out.

        The trial court ruled that this opinion testimony was admissible as follows (Doc. 9-2

 at 688–89):

               [Prosecutor:]          Well, Judge, there was also some —
                                      independent of [K.F.’s] case — I wasn’t
                                      going to go into this, but, globally
                                      speaking, I was going to ask the SAVE
                                      nurse that in her experience, if a crime is
                                      late reported, would there be any physical
                                      evidence, for example, from three weeks
                                      prior to the event. That was some
                                      additional questions that I was going to
                                      ask her.

               [Court:]               This lady here?




                                               26
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 27 of 48 PageID 1418




               [Prosecutor:]         Correct, and her experience as a SAVE
                                     nurse.

               [Court:]              That’s a different subject. I think that’s
                                     fairly obvious. You’re talking about
                                     something of some sexual — alleged
                                     sexual event happened a month or two
                                     before, would there be any physical
                                     evidence left? I mean, I think that’s fairly
                                     obvious it wouldn’t be, but that’s a
                                     different question. I’ll let you ask that
                                     question if that’s what you’re getting at.
                                     That doesn’t have to do with the Williams
                                     Rule . . . .

                                     . . . Now, you can ask her a different —
                                     that’s a different question. Well, you
                                     know, you’re a SAVE nurse. Let me just
                                     ask you this: If a sexual event happened
                                     two months ago, would there be physical
                                     evidence in the victim’s body or
                                     something — you know, that’s a different
                                     subject matter. Okay. Are we clear on all
                                     this?

        Whether this testimony was admissible is an issue of state law, and a state court’s

 determination of state law receives deference in federal court. Machin, 758 F.2d at 1433.

 Because the trial court would have overruled an objection to the testimony, trial counsel

 was not ineffective, and the state court did not unreasonably apply Strickland. Pinkney, 876

 F.3d at 1297. Geissler v. State, 90 So. 3d 941, 947 (Fla. 2d DCA 2012) (“Of course, a nurse

 practitioner such as Ms. Nadkarni may testify to the physical findings observed on

 examination of a child victim. It is also proper for such a nurse practitioner to explain why,

 given the nature of the abuse alleged, physical injury may not be observed on examination.”)

 (citations omitted).

        Ground Five is denied.




                                              27
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 28 of 48 PageID 1419




 Ground Six

        Jenkins asserts that trial counsel was ineffective for not presenting an expanded

 motion for judgment of acquittal. (Doc. 1 at 12–13) He contends that trial counsel should

 have argued that no direct, physical evidence proved the sexual battery and the prosecution

 failed to rebut the defense’s reasonable hypothesis of innocence that Jenkins did not commit

 the crimes. (Doc. 1 at 12–13) The post-conviction court denied the claim as follows (Doc.

 9-3 at 219–20) (state court record citations omitted):

               The Defendant claims that counsel failed to file a sufficient
               motion for judgment of acquittal. Although the Defendant
               acknowledges that counsel did move for judgment of acquittal,
               the Defendant contends that counsel should have argued that
               there was no physical evidence against him presented at trial
               and should have filed a written motion in addition to his oral
               motion. The Defendant argues that a proper motion for
               judgment of acquittal filed by counsel would have been granted.

               To allege a facially sufficient claim for ineffective assistance of
               counsel based on a failure to preserve the sufficiency of the
               evidence claim for appeal by adequately moving for a judgment
               of acquittal, the movant must “state sufficient facts to show that
               he may very well have prevailed on a more artfully presented
               motion for acquittal based upon the evidence he alleges was
               presented against him at trial.” Neal v. State, 854 So. 2d 666, 670
               (Fla. 2d DCA 2003) (quoting Boykin v. State, 725 So. 2d 1203
               (Fla. 2d DCA 1999)) (quotation marks omitted). A court cannot
               grant a motion for judgment of acquittal on the basis of conflicts
               in the testimony presented because resolving such conflicts is
               the duty of the jury. See Sapp v. State, 913 So. 2d 1220, 1223
               (Fla. 4th DCA 2005). “[C]ourts should not grant a motion for
               judgment of acquittal unless the evidence is such that no view
               which the jury may lawfully take of it favorable to the opposite
               party can be sustained under the law.” Lynch v. State, 293 So.
               2d 44, 45 (Fla. 1974). “Where there is no showing that a motion
               for judgment of acquittal had a likelihood of success, a movant
               has not presented a facially sufficient claim of ineffectiveness of
               counsel.” Neal, 854 So. 2d at 670 (citing Rogers v. State, 567 So.
               2d 483 (Fla. 1st DCA 1990)).




                                               28
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 29 of 48 PageID 1420




               The Defendant’s claim must be denied because the Defendant
               would not have prevailed on the motion for judgment of
               acquittal had counsel made the argument that he proposes. In
               moving for judgment of acquittal, a defendant “admits all facts
               adduced in evidence, and the court draws every conclusion
               favorable to the state which is fairly and reasonably inferable
               from that evidence.” Spinkellink v. State, 313 So. 2d 666, 670
               (Fla. 1975). An argument that there was no physical evidence
               presented against the Defendant is not a sufficient basis for a
               court to grant a motion for judgment of acquittal. After the State
               rested its case, the defense moved for a judgment of acquittal.
               In response, the State argued that the victim’s testimony
               implicated the Defendant. While counsel did not make specific
               arguments for a judgment of acquittal, the Court found that
               there was sufficient evidence to let the case go to the jury. The
               Court denied the motion for judgment of acquittal based on the
               aforementioned evidence. Additionally, counsel renewed the
               motion for judgment of acquittal which was also denied by the
               Court. In admitting the facts against him for purposes of the
               motion, in the light most favorable to the State, the testimony
               of the victim implicating the Defendant was sufficient evidence
               for the Court to rely on in denying the Defendant’s motion for
               judgment of acquittal. Because the Defendant would not have
               prevailed on a motion for judgment of acquittal advancing the
               argument above, he has not established that counsel was
               ineffective. Accordingly, this claim is denied.

        At the end of trial, the trial court denied Jenkins’s motion for judgment of acquittal

 as follows (Doc. 9-2 at 747–48):

               [Trial counsel:]     Your Honor, at this time, now that the
                                    State has concluded their case, Defense
                                    would move for judgment of acquittal
                                    based on the grounds that the State has not
                                    provided a prima facie showing [on] all of
                                    the elements my client is charged with.

               [Court:]             All right. What says the State.

               [Trial counsel:]     Judge, we’ve provided information that
                                    the victim was under the age of 12, the
                                    Defendant was over the age of 18.

                                    The victim testified that the Defendant
                                    penetrated her vagina with his penis. She


                                              29
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 30 of 48 PageID 1421




                                     called it her pocketbook, but we used the
                                     diagram to show that the pocketbook is
                                     also what she calls her vagina.

               [Court:]              All right. For the purposes of a motion for
                                     judgment of acquittal, the Defendant
                                     admits the facts in evidence, as well as
                                     every conclusion favorable to the State
                                     that the jury might fairly and reasonably
                                     infer from the evidence.

                                     If there’s room for a difference of opinion
                                     between reasonable people as to the proof
                                     or facts from which an alternate fact is to
                                     be established or whether there’s room for
                                     such differences on the inferences to be
                                     drawn from conceded facts or to submit
                                     the case to the jury. [A] [c]ourt should not
                                     grant a motion for judgment of acquittal
                                     unless there is no view of the evidence
                                     which the jury might lawfully take
                                     favorable to the State.

                                     The motion for judgment of acquittal
                                     would be denied.

        A.B. testified that Jenkins put lotion on his penis and “stuck” his penis in her

 “pocketbook.” (Doc. 9-2 at 649–50) A.B. testified that she uses the word “pocketbook” for

 vagina. (Doc. 9-2 at 645) A.B.’s observations were direct evidence of Jenkins’s guilt. State v.

 Adams, 164 So. 3d 802, 804 (Fla. 1st DCA 2015) (“Direct evidence is that to which the

 witness testifies of his own knowledge as to the facts at issue.”) (quotation marks and

 citation omitted).

        Florida’s circumstantial evidence standard applied only if the evidence of Jenkins’s

 guilt was wholly circumstantial. Knight v. State, 186 So. 3d 1005, 1010 (Fla. 2016) (“[I]n

 determining whether the circumstantial evidence standard applies, the relevant evidence is

 that which points to the defendant as the perpetrator. Courts should ask whether the




                                               30
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 31 of 48 PageID 1422




 evidence of that particular defendant’s guilt is entirely circumstantial, not whether all of the

 State’s evidence of the crime is circumstantial.”) (italics in original). Because direct evidence

 was offered to prove Jenkins’s guilt, trial counsel was not ineffective for not presenting an

 expanded motion for judgment of acquittal based on the circumstantial evidence standard.

 Wilson v. State, 884 So. 2d 1036, 1037 (Fla. 4th DCA 2004) (“[T]he victim’s testimony that

 the defendant fondled her genitals is completely inconsistent with his hypothesis of an

 ‘innocent’ touching. Furthermore, as the victim’s testimony constituted direct evidence of

 appellant’s actions, this is not a case where the totality of evidence is circumstantial. Thus,

 this special rule is not applicable.”).

        In his reply, Jenkins expands his claim and argues that trial counsel should have

 argued that the prosecution failed to prove that Jenkins injured the sexual organs of A.B.

 (Doc. 13 at 2–7) The claim, raised for the first time on reply, is waived. Oliveiri v. United

 States, 717 F. App’x 966, 967 (11th Cir. 2018).

        Even so, the prosecution charged Jenkins with violating § 794.011(2)(a), Fla. Stat.,

 which states:

                 A person 18 years of age or older who commits sexual battery
                 upon, or in an attempt to commit sexual battery injures the
                 sexual organs of, a person less than 12 years of age commits a
                 capital felony, punishable as provided in ss. 775.082 and
                 921.141.

 This subsection criminalizes either a sexual battery or an attempt to commit a sexual battery

 that injures sexual organs. § 794.011(2)(a), Fla. Stat. The information alleged that Jenkins

 committed a sexual battery — not an attempt to commit a sexual battery that injured A.B.’s

 sexual organs. (Doc. 9-2 at 431) Because a motion for judgment of acquittal based on the




                                                31
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 32 of 48 PageID 1423




 lack of proof of injury to A.B.’s sexual organs would not have succeeded, trial counsel was

 not ineffective. 2 Pinkney, 876 F.3d at 1297.

        Ground Six is denied.

 Ground Seven

        Jenkins asserts that trial counsel was ineffective for not filing a post-trial motion.

 (Doc. 1 at 13) He contends that trial counsel should have argued that the jury’s guilty verdict

 was contrary to the weight of the evidence. (Doc. 1 at 13) The post-conviction court denied

 the claim as follows (Doc. 9-3 at 220–21) (state court record citations omitted):

                The Defendant argues that counsel was ineffective for failing to
                move or file a motion for a new trial. The Defendant claims that
                counsel should have argued that the verdict was contrary to the
                evidence. Specifically, the Defendant alleges that there was no
                corpus delicti or physical evidence to support his conviction and
                that had counsel moved for a new trial, the Court would have
                granted the motion.

                When asserting a claim that counsel was ineffective for failing
                to file a motion, a defendant must show that the motion had
                merit. Ferrell v. State, 29 So. 3d 959, 976 (Fla. 2010). When
                considering a motion for new trial based on a claim that the
                verdict is against the weight of the evidence, the trial court must
                exercise its discretion to determine whether a greater amount of
                credible evidence supports an acquittal. See Kelley v. State, 16 So.
                3d 196, 196 (Fla. 1st DCA 2009) (citing Ferebee v. State, 967 So.
                2d 1071, 1073 (Fla. 2d DCA 2007)[)].

                ...

                [T]he Defendant fails to establish that the verdict was against
                the weight of the evidence because there was sufficient evidence

        2
           Jenkins also asserts for the first time that trial counsel should have objected to the jury
 instructions which failed to require the prosecution to prove injury to A.B.’s organs. (Doc. 13 at 3–7)
 The trial court instructed that the prosecution had to prove that “[Jenkins] committed an act upon
 [A.B.] in which the sexual organ penetrated or had union with the vagina of [A.B.]” (Doc. 9-2 at 808)
 Because the information charged Jenkins with sexual battery and the jury instruction both tracked the
 definition of sexual battery in the relevant statute and conformed with the evidence, an objection to
 the jury instructions also would not have succeeded. § 794.011(1)(h), Fla. Stat. (defining sexual
 battery). Pinkney, 876 F.3d at 1297.


                                                   32
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 33 of 48 PageID 1424




               presented against him at trial. The victim testified that the
               Defendant assaulted her. In addition, Williams rule evidence
               from a second victim was presented at trial, identifying the
               Defendant as the individual who assaulted her. DNA testing
               confirmed that the Defendant’s DNA was found on the second
               victim. Based on the foregoing, the Defendant fails to establish
               that the verdict was against the weight of the evidence.
               Accordingly, counsel was not deficient in failing to file a
               meritless motion and this claim is denied.

        Whether a motion for new trial based on the weight of the evidence would have

 succeeded is an issue of state law, and a state court’s determination of state law receives

 deference in federal court. Young v. Kemp, 760 F.2d 1097, 1105 (11th Cir. 1985) (“A federal

 habeas court has no power to grant habeas corpus relief because it finds that the state

 conviction is against the ‘weight’ of the evidence . . . .”). A.B. testified that Jenkins “stuck”

 his penis in her vagina. (Doc. 9-2 at 645, 649–50) K.F. testified that Jenkins placed his penis

 in her vagina. (Doc. 9-2 at 677–78) A full DNA profile from a swab on K.F.’s underwear

 and a partial DNA profile from a swab on K.F.’s vagina matched Jenkins’s DNA. (Doc.

 9-2 at 743–44) The trial court admitted K.F.’s testimony and the DNA evidence as relevant

 to prove “motive, opportunity, intent, common scheme, or plan on the part of [Jenkins].”

 (Doc. 9-2 at 692) Because the state court would not have granted the motion for new trial,

 trial counsel was not ineffective. Pinkney, 876 F.3d at 1297. Daniels v. State, 313 So. 3d 247,

 253 (Fla. 1st DCA 2021) (“In determining whether to grant a new trial motion, the trial

 court must act, in effect, as an additional juror and consider the weight of the evidence to

 ‘see whether a greater amount of credible evidence supports one side over the other.’”)

 (citation omitted).

        In his reply, Jenkins expands his claim and asserts for the first time that trial counsel

 should have argued that the evidence proved a lewd and lascivious battery, instead of a




                                                33
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 34 of 48 PageID 1425




 sexual battery. (Doc. 13 at 7–11) The claim, raised for the first time on reply, is waived.

 Oliveiri, 717 F. App’x at 967.

        Even so, the information alleged that Jenkins committed a sexual battery. (Doc. 9-2

 at 431) “‘Sexual battery’ means oral, anal, or vaginal penetration by, or union with, the

 sexual organ of another or the anal or vaginal penetration of another by any other object

 . . . .” § 794.011(1)(h), Fla. Stat. (bolding added). The trial court instructed that the

 prosecution had to prove that “[Jenkins] committed an act upon [A.B.] in which the sexual

 organ penetrated or had union with the vagina of [A.B.]” (Doc. 9-2 at 808) A.B. testified

 that Jenkins penetrated her vagina with his penis. (Doc. 9-2 at 649–50) Also, the lewd and

 lascivious battery statute criminalizes sexual activity “with a person 12 years of age or older

 but less than 16 years of age.” § 800.04(4)(a)(1), Fla. Stat. A.B. testified that Jenkins sexually

 battered her in late 2009 and she was born on August 20, 1999. (Doc. 9-2 at 641,

 647–49) At the time of the crime, A.B. was 10 years old. Because A.B.’s observations were

 direct evidence of a sexual battery — not a lewd and lascivious battery, a motion for new

 trial would not have succeeded and trial counsel was not ineffective. Adams, 164 So. 3d at

 804; Pinkney, 876 F.3d at 1297.

        Ground Seven is denied.

 Ground Eight

        Jenkins asserts that trial counsel was ineffective for not requesting a hearing for a

 discovery violation when A.B.’s testimony at a pretrial hearing and at trial materially

 differed from her testimony at her deposition and her statement to police. (Doc. 1 at 13–14)

 The post-conviction court denied the claim as follows (Doc. 9-3 at 221–23) (state court

 record citations omitted):



                                                34
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 35 of 48 PageID 1426




             The Defendant claims that counsel failed to request a hearing
             under Richardson v. State, 246 So. 2d 771 (Fla. 1971).
             Specifically, the Defendant alleges that the victim’s testimony
             at trial was substantially different than her deposition testimony
             and police reports, constituting a discovery violation. The
             Defendant contends that the victim stated in her deposition that
             the Defendant never touched her inappropriately and did not
             threaten her, but that at trial, she testified that the Defendant
             had sexual intercourse with her, asked her to touch his penis,
             and threatened her that if she told anyone the “child protection
             team would take her and her brother away from their mother.”
             The Defendant argues that if counsel had objected to this
             testimony and requested a Richardson hearing, he would have
             been acquitted of the charges.

             When a trial court is alerted to a potential discovery violation,
             “it is required to make an adequate inquiry into the totality of
             the circumstances, including whether the violation was
             inadvertent or willful, whether it was trivial or substantial, and,
             most important, whether it prejudiced the defendant’s ability to
             prepare for trial.” Charles v. State, 903 So. 2d 314, 316 (Fla. 2d
             DCA 2005). A violation of Richardson is considered harmless
             unless “there is a reasonable possibility that the defendant’s trial
             preparation or strategy would have been materially different
             had the violation not occurred.” Id. at 317 (quoting State v.
             Schopp, 653 So. 2d 1016, 1020–21 (Fla. 1995)).

             The Defendant fails to establish that counsel was deficient for
             failing to move for a Richardson hearing because there was no
             discovery violation. The record reflects that defense counsel
             deposed the victim. In addition, the victim testified at a pretrial
             hearing on September 16, 2011. During the hearing, the victim
             testified that the Defendant assaulted and threatened her.
             Therefore, the Defendant and counsel were aware of the
             victim’s prior statements implicating the Defendant. Thus, no
             discovery violation occurred, and counsel was not deficient for
             failing to move for a Richardson hearing. See Ferrell v. State, 29
             So. 3d 959, 976 (Fla. 2010) (stating that counsel “cannot be
             deemed ineffective for failing to raise a meritless argument”);
             Forrest v. State, 904 So. 2d 629, 629 (Fla. 4th DCA 2005) (finding
             no error in the trial court’s failure to hold a Richardson hearing
             because there was no discovery violation where the record
             demonstrated that the evidence had been furnished to the
             defense prior to trial).




                                             35
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 36 of 48 PageID 1427




               Further, the Defendant cannot demonstrate prejudice from
               counsel’s failure to move for a Richardson hearing. As noted
               above, the victim was deposed by the defense and implicated
               the Defendant during a pretrial hearing. Counsel adequately
               cross-examined the victim based on inconsistencies between
               her testimony at trial and her prior statements. Therefore, the
               Defendant fails to demonstrate that he was prejudiced in the
               preparation for or strategy presented at trial. Charles v. State, 903
               So. 2d 314, 316 (Fla. 2d DCA 2005).

               Lastly, the Defendant’s claim that had counsel requested a
               Richardson hearing he would have been acquitted is speculative.
               Speculative claims cannot form the basis for post-conviction
               relief. See Spencer v. State, 842 So. 2d 52, 63 (Fla. 2003). For the
               aforementioned reasons, this claim is denied.

        Whether the prosecutor violated the state rules governing discovery is an issue of

 state law, and a state court’s determination of state law receives deference in federal court.

 Machin, 758 F.2d at 1433. Jenkins contends that at her deposition A.B. testified that (1) A.B.

 never saw Jenkins naked, (2) Jenkins never inappropriately touched A.B., (3) Jenkins never

 made inappropriate sexual comments, (4) Jenkins never threatened A.B. and A.B. was not

 afraid of A.B. (Doc. 1 at 13)

        At a pretrial hearing, A.B. testified that Jenkins “stuck his private part in [A.B.’s]

 private part.” (Doc. 9-2 at 56) Afterwards Jenkins told A.B. that if A.B. told anyone about

 the sexual battery, Jenkins would go to prison and authorities would take A.B. away from

 her mother. (Doc. 9-2 at 66) A.B. further testified that she had seen Jenkins lying on her

 mother’s bed naked some time before the sexual battery. (Doc. 9-2 at 69)

        Also, at trial, trial counsel impeached A.B. with her statements to police as follows

 (Doc. 9-3 at 254–55) (bolding added):

               [Trial counsel:]      Okay. Now, do you remember telling [the
                                     police] that the night before this incident
                                     happened that you talked about with you
                                     and Mr. Jenkins, did you ever tell


                                                36
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 37 of 48 PageID 1428




                                anybody that the night before you were
                                walking to the bathroom from your
                                bedroom and you saw Mr. Jenkins in the
                                kitchen naked? Did you ever tell them
                                that?

             [A.B.:]            Yes.

             [Trial counsel:]   And I think — did you tell them that Mr.
                                Jenkins asked you what you were doing?
                                You said you were going to the bathroom
                                and then you went to your bathroom and
                                went back to bed; is that right?

             [A.B.:]            Yes.

             [Trial counsel:]   Okay. And you told them at that time that
                                you saw Mr. Jenkins lying on the bed,
                                correct, not standing up?

             [A.B.:]            Yes.

             [Trial counsel:]   And at that point in time, did you not tell
                                them that Mr. Jenkins asked you if you
                                saw his penis the night before when he was
                                in the kitchen and you said no? Did you
                                tell them that?

             [A.B.:]            Yes.

             [Trial counsel:]   Did — and you also — do you recall
                                telling them that he asked you if you
                                wanted to touch it and you said no and
                                that you had to go to school; is that right?

             [A.B.:]            Yes.

             [Trial counsel:]   And you told them initially that you
                                went ahead and you left the house, you
                                went to school, and he never touched
                                you that day; isn’t that right?

             [A.B.:]            Yes.




                                         37
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 38 of 48 PageID 1429




               [Trial counsel:]      Okay. And that was — you said that
                                     wasn’t in December when they came out
                                     about [K.F.], that it was a little bit later?

               [A.B.:]               Yes.

               [Trial counsel:]      Was that maybe like two months later or
                                     a little bit less?

               [A.B.:]               Probably like — I don’t know. I think
                                     probably like two months before it
                                     happened with me. Like all that started
                                     when I seen him naked in the kitchen.

 Trial counsel further impeached A.B. when the detective testified on cross-examination that

 A.B. initially denied that Jenkins had touched her. (Doc. 9-2 at 720–21)

        Trial counsel knew before trial that A.B. had initially denied to police that Jenkins

 had touched her and impeached A.B. with that inconsistent statement at trial. Trial counsel

 further knew that Jenkins had threatened A.B. and made inappropriate comments.

 Consequently, the prosecutor violated no rules governing discovery and no violation

 procedurally prejudiced the defense. Fla. R. Crim. P. 3.220(j). Bell v. State, 930 So. 2d 779,

 786 (Fla. 4th DCA 2006) (citing Scipio v. State, 928 So. 2d 1138 (Fla. 2006)); Lopez v. State,

 711 So. 2d 563, 564 (Fla. 2d DCA 1997). Because a motion for a discovery violation hearing

 would not have succeeded, trial counsel was not ineffective, and the state court did not

 unreasonably apply Strickland. Pinkney, 876 F.3d at 1297.

        Ground Eight is denied.

 Ground Nine

        Jenkins asserts that trial counsel was ineffective for not objecting to the trial court’s

 response to the jury’s questions during deliberations. (Doc. 1 at 14) The post-conviction

 court denied the claim as follows (Doc. 9-3 at 223) (state court record citations omitted):



                                               38
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 39 of 48 PageID 1430




               The Defendant argues that counsel rendered ineffective
               assistance by failing to object to the Court’s response to the jury
               questions. Specifically, the Defendant maintains that the jury
               inquired about the specific dates and times of the alleged
               offense. The Defendant states that the Court responded that it
               would not go over any testimony, “that it’s been scheduled for
               a [two-]day trial and that no one is going anywhere until a
               verdict is returned.” The Defendant claims that had the jury
               been allowed to enter the courtroom and address their
               concerns, the jury would have returned a verdict of not guilty.

               As an initial matter, the Defendant’s claim is refuted by the
               record. In response to the jury question, the Court stated to the
               jury in open court[:]

               [Court:]              All right. Good afternoon, ladies and
                                     gentleman. We have a question or a
                                     request. It says, [“]We want Detective
                                     Sequeira’s testimony for the timelines of
                                     events.[”] Folks, I must tell you, you have
                                     all the evidence you’re going to get.
                                     You’re going to have to use your collective
                                     memory to recall what you believe the
                                     testimony is or what the facts are. I’m not
                                     going to be able to give you anything else.
                                     Thank you. You’re free to continue your
                                     deliberations.

               Despite the Defendant’s contention, the jury was permitted to
               enter the courtroom and the Court answered the jury’s
               question. In addition, the Defendant’s characterization of the
               Court’s response is inaccurate. Therefore, the Defendant’s
               contentions are refuted by the record.

               Lastly, the Defendant’s claim that had the jury been allowed to
               enter the courtroom and address their concerns, they would
               have returned a verdict of not guilty is speculative. Speculative
               claims cannot form the basis for post-conviction relief. See
               Spencer v. State, 842 So. 2d 52, 63 (Fla. 2003). For the
               aforementioned reasons, this claim is denied.

        The post-conviction court accurately quoted the trial court’s response to the jury’s

 question. (Doc. 9-3 at 343–44) Trial transcripts show that the jury submitted the note with

 the request to the bailiff and the trial judge addressed the jury’s request in open court. (Doc.


                                               39
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 40 of 48 PageID 1431




 9-3 at 343–44) Because the record refutes Jenkins’s claim, the state court did not

 unreasonably deny the claim.

        In his reply, Jenkins expands the claim and asserts for the first time that trial counsel

 should have objected because the trial court failed to offer the jury to read or play back the

 detective’s testimony. (Doc. 13 at 13–16) The claim, raised for the first time on reply, is

 waived. Oliveiri, 717 F. App’x at 967. Because Jenkins failed to raise the expanded claim in

 his amended Rule 3.850 motion (Doc. 9-3 at 199–200) and on appeal (Doc. 9-3 at 397), the

 claim is unexhausted and procedurally barred. O’Sullivan v. Boerckel, 526 U.S. 838, 845

 (1999); McNair v. Campbell, 416 F.3d 1291, 1304–05 (11th Cir. 2005).

        Even so, Jenkins argues that Florida Rule of Criminal Procedure 3.410, as amended

 in 2015, required the trial court to offer the jury a read back of the detective’s testimony.

 (Doc. 13 at 13–14) In re Amends. to Fla. R. Crim. P., 188 So. 3d 764, 773 (Fla. 2015). The

 prosecution tried Jenkins in 2012, and the earlier version of Rule 3.410 provided the trial

 court with more discretion as follows:

               After the jurors have retired to consider their verdict, if they
               request additional instructions or to have any testimony read to
               them they shall be conducted into the courtroom by the officer
               who has them in charge and the court may give them the
               additional instructions or may order the testimony read to
               them. The instructions shall be given and the testimony read
               only after notice to the prosecuting attorney and to counsel for
               the defendant.

 Accord Fla. Std. Jury Instr. (Crim.) 4.4 (2012).

        Hazuri v. State, 91 So. 3d 836 (Fla. 2012) and State v. Barrow, 91 So. 3d 826 (Fla.

 2012), which issued after Jenkins’s trial, resolved a conflict between the state appellate

 courts concerning the trial court’s obligation to offer the jury a read back of testimony.

 Before Hazuri and Barrow, the Second District Court of Appeals did not hold that the trial


                                               40
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 41 of 48 PageID 1432




 court must inform the jury of the right to request a read back if the jury requests testimony.

 Other state appellate courts held that the trial court need not inform the jury of the right.

 Hazuri v. State, 23 So. 3d 857, 859 (Fla. 3d DCA 2009) (“[T]he trial court was under no

 obligation — as defense counsel suggested — to inform the jurors that a ‘readback’ of trial

 testimony may be available upon request.”); Frasilus v. State, 46 So. 3d 1028, 1032 (Fla. 5th

 DCA 2010) (“We do not think it is either necessary or desirable to impose a requirement on

 the trial court to inform the jury of its right to request a read-back in response to any question

 from the jury concerning an issue of fact that may have been the subject of testimony

 somewhere during the course of trial.”).

        The trial court could have relied on these state appellate court opinions to deny trial

 counsel’s request to offer the jury a read back. Philip J. Padovano, Florida Appellate

 Practice § 20:7 (2021 ed.) (“The trial court may select between two conflicting precedents

 only if the conflict between the district courts of appeal has not yet been resolved in the

 appellate court having jurisdiction over the trial court.”); Harris v. Sec’y, Fla. Dep’t Corrs., 558

 F. App’x 979, 983–84 (11th Cir. 2014) (“Although the Second District Court of Appeals

 had held years earlier that a failure to advise a jury of the right to have testimony read back

 to them had been fundamental error, that decision had been based on a statute that made a

 read-back mandatory, and that statute had since been repealed and replaced with a rule that

 ‘eliminate[d] the mandatory language’ and gave trial courts discretion whether to read back

 testimony.”) (quoting Frasilus, 46 So. 3d at 1031–32). Accord Rambaran v. Sec’y, Dep’t Corrs.,

 821 F.3d 1325, 1334 (11th Cir. 2016) (“‘[R]easonably effective representation cannot and

 does not include a [r]equirement to make arguments based on predictions of how the law

 may develop.’”).



                                                 41
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 42 of 48 PageID 1433




        Also, the trial court did not mislead the jurors to believe that a read back was

 prohibited. Barrow, 91 So. 3d at 834–35. The trial court instead denied the jury’s request for

 a read back. “As a general rule, trial courts have wide discretion in determining whether to

 grant read-back requests.” Hazuri, 91 So. 3d at 841. “Indeed, ‘courts have found no abuse

 of discretion even where the trial judge has, without much consideration, entirely rejected

 the jury’s request for a read back.’” Hazuri, 91 So. 3d at 841 (citation omitted). McKee v.

 State, 712 So. 2d 837, 838 (Fla. 2d DCA 1998). Because Jenkins could not show either that

 the trial court would have granted trial counsel’s request for a read back or that the outcome

 at trial would have changed, the state court did not unreasonably apply Strickland. Strickland,

 466 U.S. at 694.

        Ground Nine is denied.

 Ground Ten

        Jenkins asserts that trial counsel was ineffective for not objecting to Jenkins’s absence

 during bench conferences. (Doc. 1 at 15) He contends that during a bench conference the

 parties discussed an expert from out of town who improperly bolstered the prosecution’s

 case. (Doc. 1 at 15) He would have told trial counsel to object to the expert’s testimony.

 (Doc. 1 at 15) The post-conviction court denied the claim as follows (Doc. 9-3 at 223–24):

               The Defendant argues that trial counsel rendered ineffective
               assistance by failing to protect the Defendant’s right to be
               present. The Defendant contends that he was not present at the
               bench conferences during trial, including a bench conference in
               which the State’s expert witness was discussed. The Defendant
               states that counsel should have objected to this testimony.

               First, the Court notes that a defendant does not have a
               constitutional right to be present at bench conferences which
               involve purely legal matters. See Hardwick v. Dugger, 648 So. 2d
               100, 105 (Fla. 1994); see also Fla. R. Crim. P. Rule 3.180(a). A
               bench conference on whether or not a piece of evidence is


                                               42
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 43 of 48 PageID 1434




               admissible is a purely legal question; and the presence of the
               Defendant at such a conference would not have been helpful in
               ensuring a more reliable determination on the matter. See
               Muhammad v. State, 782 So. 2d 343, 355 (Fla. 2001)[ ] [(]citing
               Kentucky v. Stincer, 482 U.S. 730, 745 (1987) (finding that a
               defendant has a right to attend any critical proceedings where
               his presence would contribute to the fairness of the
               procedure)[)]. Additionally, the Defendant was present
               throughout the trial and does not allege that he raised any
               objection to the bench conferences or expressed any desire to
               participate in same. See Hardwick, 648 So. 2d at 105.
               Furthermore, the Defendant has failed to demonstrate that any
               matter was determined at these conferences that required his
               consultation or that any prejudice resulted from his absence
               during the conferences. Id. Thus, counsel was not deficient and
               this claim is denied.

               The Defendant also claims that counsel should have moved for
               a Frye3 hearing prior to this testimony being heard. The
               Defendant’s claims, however, are vague and conclusory. The
               Defendant does not identify which witness counsel should have
               objected to and also fails to explain why counsel should have
               objected to this expert’s testimony. Moreover, to the extent the
               Defendant is claiming that counsel should have objected
               because the testimony did not meet the Frye test, the Defendant
               fails to explain why the testimony does not meet this standard.
               Accordingly, this claim was stricken and the Defendant was
               provided 60 days’ leave to amend. However, the Defendant
               failed to amend this claim. Therefore, this claim is denied with
               prejudice. See Fla. R. Crim. P. 3.850(e); Spera v. State, 971 So.
               2d 754, 761 (Fla. 2007); Almodovar v. State, 74 So. 3d 1140, 1141
               (Fla. 2d DCA 2011).
                         3
                           Frye v. United States, 293 F. 1013 (D.C. Cir.
                         1923).

        The post-conviction court’s dismissal of the claim for facial insufficiency is an

 adjudication on the merits owed deference under 28 U.S.C. § 2254(d). Boyd, 697 F.3d at 1331.

 After the post-conviction court dismissed the claim in Jenkins’s initial Rule 3.850 motion as

 facially deficient (Doc. 9-3 at 169–70), Jenkins asserted in his amended Rule 3.850 motion

 (Doc. 9-3 at 200–01):



                                               43
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 44 of 48 PageID 1435




               I was plainly denied my U.S. constitutional rights to
               confrontation of my accusers to hear the private conversation
               which may have been beneficial or detrimental in my case at
               trial, because there had been an issue concerning the state’s
               expert who was flown in to testify about the evidence, who also
               bolstered the prosecution testimony. I would have told my trial
               counsel at the time to object to that testimony and reserve it on
               appeal. And also move for a Frye test hearing before testimony
               could be presented before the jury. I did question counsel about
               their private meeting during this bench conference, the reply was
               “who’s the lawyer Mr. Jenkins?” “me or you?” and that she
               handled it.

 Because Jenkins failed to both identify the expert witness and explain why the testimony by

 the expert witness would not have satisfied the requirements under Frye, the state court did

 not unreasonably deny the claim.

        Also, because the bench conference would have concerned whether the expert’s

 testimony was admissible under the rules of evidence, Jenkins did not have a federal

 constitutional right to attend. United States v. Vasquez, 732 F.2d 846, 848 (11th Cir. 1984)

 (“The right to be present at every stage of trial does not confer upon the defendant the right

 to be present at every conference at which a matter pertinent to the case is discussed, or even

 at every conference with the trial judge at which a matter relative to the case is discussed.”)

 Accord Fed. R. Crim. P. 43(b)(3) (“A defendant need not be present under any of the

 following circumstances: The proceeding involves only a conference or hearing on a

 question of law.”).

        A crime laboratory analyst for the police department traveled from Boston,

 Massachusetts to testify. (Doc. 9-2 at 734) The analyst testified that he had a bachelor’s degree

 in biology, took courses in statistics, attended specialized training in crime laboratory

 analysis, tested over one thousand DNA samples, and annually took and passed proficiency

 tests. (Doc. 9-2 at 735–37) The analyst compared DNA from Jenkins’s saliva with DNA from


                                                44
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 45 of 48 PageID 1436




 swabs from K.F.’s vagina and underwear with STR DNA analysis. (Doc. 9-2 at

 740–41) The analyst obtained a full DNA profile from the swabs from K.F.’s underwear and

 a partial DNA profile from the swabs from K.F.’s vagina and opined that the DNA profiles

 matched Jenkins’s DNA. (Doc. 9-2 at 743–44)

        Even assuming Jenkins referred to this expert from out of town in his Rule 3.850

 motion, the analyst’s opinion based on STR DNA analysis complied with Frye. Overton v.

 State, 976 So. 2d 536, 553 (Fla. 2007) (“[W]e conclude that the STR DNA testing completed

 at the Bode Lab meets the requirements of the Frye test.”); Lemour v. State, 802 So. 2d 402,

 407 (Fla. 3d DCA 2001) (“[W]e hold that the test kit does not present a new scientific

 technique where, as here, it uses PCR/STR testing methods that are generally accepted by

 the scientific community.”).

        Because the outcome at trial would not have changed if Jennings had attended a bench

 conference concerning the analyst’s testimony and insisted trial counsel object to the expert’s

 testimony, the state court did not unreasonably apply Strickland. Strickland, 466 U.S. at 694.

        Ground Ten is denied.

 Ground Eleven

        Jenkins asserts that the prosecutor violated Giglio v. United States, 405 U.S. 150 (1972)

 by knowingly presenting false testimony by A.B. (Doc. 1 at 15) The post-conviction court

 denied the claim as follows (Doc. 9-3 at 224–25) (state court record citations omitted):

               The Defendant attests that his conviction was obtained through
               the State knowingly presenting false testimony from its material
               witness, victim A.B., constituting a violation under Giglio v.
               United States, 405 U.S. 150 (1972). To state a claim under
               Giglio, the Defendant must allege that “(1) the testimony given
               was false; (2) the prosecutor knew the testimony was false; and
               (3) the statement was material.” Guzman v. State, 868 So. 2d
               498, 505 (Fla. 2003). A statement is material under Giglio “‘if


                                               45
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 46 of 48 PageID 1437




               there is any reasonable likelihood that the false testimony could
               have affected the judgment of the jury.’” Id. at 506.

               The Defendant alleges that the testimony of the victim was
               false, that the State knew this testimony was false because of
               the discrepancies between her deposition and pretrial hearings,
               and that this was the main evidence used to convict the
               Defendant. The Defendant contends that without the use of this
               false testimony, the outcome of the trial would have been
               different and he would have been acquitted of the charges.

               The Defendant fails to establish that the testimony of the victim
               was false or that the State knew the testimony given was false.
               The issue of the victim’s credibility was the main focus of the
               trial. The defense strongly argued that the victim was not
               credible and fabricated the allegations. The State argued that
               the victim’s version of events was consistent. Although the
               Defendant disputes the allegations, he fails to demonstrate that
               the testimony was false and that the State knew the testimony
               was false. Thus, this claim is denied.

        “Giglio error, which is a species of Brady error, exists when the undisclosed evidence

 demonstrates that the prosecution’s case included perjured testimony and that the

 prosecution knew, or should have known, of the perjury.” Trepal v. Sec’y, Fla. Dep’t Corrs.,

 684 F.3d 1088, 1107 (11th Cir. 2012) (internal quotations and citations omitted). “[B]ecause

 Giglio error is a type of Brady violation, the defendant generally must identify evidence the

 government withheld that would have revealed the falsity of the testimony.” United States v.

 Stein, 846 F.3d 1135, 1147 (11th Cir. 2017).

        Jenkins identifies no evidence that the prosecution withheld which proved that the

 prosecution presented perjured testimony. Jenkins instead asserts that A.B.’s testimony at

 her deposition and the pretrial hearing proved that her testimony at trial was false. (Doc.

 9-3 at 201–02) Testimony inconsistent with an earlier statement is not perjurious and does

 not violate Giglio. Tejada v. Dugger, 941 F.2d 1551, 1557 (11th Cir. 1991). Also, trial counsel

 was aware of A.B.’s testimony at both her deposition and the pretrial hearing and


                                                46
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 47 of 48 PageID 1438




 impeached A.B. with that testimony at trial. (Doc. 9-2 at 663–68) Hammond v. Hall, 586

 F.3d 1289, 1309 (11th Cir. 2009). The jury evaluated A.B.’s credibility based on that

 impeachment. Pearce v. State, 880 So. 2d 561, 569 (Fla. 2004). Consequently, the state court

 did not unreasonably apply Giglio.

        Ground Eleven is denied.

 Ground Twelve

        Jenkins asserts that cumulative error entitles him to relief. (Doc. 1 at 15) Because no

 series of errors exists to accumulate, the cumulative error claim is meritless. Morris v. Sec’y,

 Dep’t Corrs., 677 F.3d 1117, 1132 (11th Cir. 2012).

        Ground Twelve is denied.

        Accordingly, it is ORDERED that Jenkins’s petition (Doc. 1) is DENIED. The

 CLERK is directed to enter judgment against Jenkins and CLOSE this case.




                      CERTIFICATE OF APPEALABILITY
                                   AND
               LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

        Jenkins neither makes a substantial showing of the denial of a constitutional right,

 nor shows that reasonable jurists would find debatable both the merits of the underlying

 claims and the procedural issues. 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

 478 (2000). Consequently, a certificate of appealability and leave to appeal in forma pauperis


                                               47
Case 8:18-cv-01643-MSS-AAS Document 17 Filed 08/11/21 Page 48 of 48 PageID 1439




 are DENIED. Jenkins must obtain permission from the court of appeals to appeal in forma

 pauperis.

        DONE AND ORDERED in Tampa, Florida on August 11, 2021.




                                           48
